Citation Nr: 1038400	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-10 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management
Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC).

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

Photocopied DD Form 214s of record indicate that the Veteran 
served on active duty for training from September 1975 to January 
1976, and served on active duty from January 1977 to September 
1978.  It is additionally indicated that prior to September 1975 
he had six months of inactive service, and that prior to entry 
into active service in January 1977 he had a total of one year, 
five months, and twenty-four days of inactive service.  All 
service is characterized as honorable.

The January 2009 statement of the case issued in this matter 
indicates service extending into September 1979, though the 
reason for this is not evident from the claims files received at 
the Board.

Whether or the manner in which the Veteran's service has been 
verified is not indicated in the claims file.

The claims file contains information indicating that the Veteran 
is deceased and that the appellant is the mother of the claimant, 
who is in turn a child of the Veteran.  The Veteran's death 
certificate is not of record and there is no medical or 
government documentation indicating the date of the Veteran's 
death.  The appellant's application on behalf of the claimant 
indicates that the Veteran died in 2006.  In the remarks section 
of an October 2008 application for VA benefits received from 
another child of the Veteran, it is indicated that the Veteran 
died of lung cancer.  There is no medical evidence associated 
with the claims file. 

This matter comes on appeal of an October 2007 decision of the 
Department of Veterans Affairs (VA) Milwaukee Pension Management 
Center.  That decision denied the appellant's claims on behalf of 
her daughter for the following benefits: Dependency and Indemnity 
Compensation, death pension, and accrued benefits.  A notice of 
disagreement was received in September 2008.  A statement of the 
case as to all three issues is indicated by date-stamp to have 
been mailed to the appellant on January 30, 2009.  A VA Form 9 
was received on April 1, 2009, which was calculated as timely by 
the Milwaukee Pension Management Center.  The VA Form 9 did not 
limit the scope of the appeal.  The Board agrees that the VA Form 
9 was timely received, i.e., received within 60 days of mailing 
of the statement of the case, and exercises its discretion in 
accepting jurisdiction as to all three issues.  38 U.S.C.A. § 
7105 (West 2002).  

The appeal is REMANDED to the Pension Management Center via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Prior to final adjudication of the appellant's claim, the 
Veteran's service must be verified, and VA must obtain and 
associate with the claims file his service treatment records, a 
certificate or other official or medical documentation confiming 
his death, a birth certificate or other evidence confirming that 
the claimant is his child, and any treatment records pertaining 
to the cause of his death and his terminal period of illness.  
Further, a medical opinion must be obtained if warranted by the 
evidence received.  See 38 U.S.C.A. § 5103A(a)-(d); 38 C.F.R. 
§ 3.159(c)(1)-(4). 



Accordingly, the case is REMANDED for the following action:

1.  The statement of the case indicates that 
the case was decided based on evidence in the 
Veteran's claims file.  Obtain the Veteran's 
claims file and associate with it the two 
manila claims files-a copy of the virtual 
claims file and a notice of disagreement 
file--received by the Board.  

If there is no Veteran's claims file, or if 
there is only a virtual claims file (a copy 
of which was provided to the Board in reverse 
chronological order), or if the Veteran's 
claims file was lost or destroyed, create a 
permanent physical claims file.

2.  Obtain verification of the Veteran's 
service and his complete service treatment 
records from the service department and 
associate this evidence with the claims file.

3.  Obtain the Veteran's death certificate or 
other evidence confirming the date and 
circumstances of his death and associate this 
with the claims file.

4.  Obtain the claimant's birth certificate 
or other evidence confirming the date and 
circumstances of her birth and associate this 
with the claims file.

5.  Request the appellant to identify all 
records of treatment that may pertain to the 
cause of the Veteran's death and to his 
terminal period of illness.  

After obtaining any appropriate authorizations 
for release of medical information, obtain 
records from each health care provider the 
appellant identifies.  

The appellant must also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own and 
submit them to VA.

6.  If there is sufficient lay and medical 
evidence to indicate that a disease or injury 
incurred in active service may have 
contributed substantially or materially to 
the cause of the Veteran's death, forward the 
claims file to a physician and obtain an 
appropriate medical opinion prior to 
readjudication of the claim for Dependency 
and Indemnity Compensation.

7.  Readjudicate the issues on appeal, as 
indicated on the title page of this document.  
If any benefit sought remains denied, the 
appellant and her representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
she is otherwise notified by the Pension Management Center, AMC, 
or a VA Regional Office.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


